TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00046-CR



                                Ex parte Quincey Lakeith Gibson


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 08-383-K277A, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Gibson pleaded guilty to the felony offense of possession of a controlled substance

and was sentenced to 45 years’ imprisonment. This Court affirmed Gibson’s conviction on appeal.

See Gibson v. State, No. 03-09-00162-CR, 2009 Tex. App. LEXIS 7474 (Tex. App.—Austin

Sept. 25, 2009, no pet.).

               Subsequently, Gibson filed with the district court an application for a post-conviction

writ of habeas corpus pursuant to article 11.07 of the code of criminal procedure. See Tex. Code

Crim. Proc. Ann. art. 11.07 (West Supp. 2010). The district court entered an order recommending

denial of the application and forwarded a copy of its order to the court of criminal appeals. Gibson

has filed a pro se notice of appeal in this Court from that order.

               Intermediate courts of appeals have no jurisdiction over post-conviction writs of

habeas corpus in felony cases. See Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985);

Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding);

see also Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (post-conviction applications for writs of habeas
corpus, for felony cases in which death penalty was not assessed, must be filed in court of original

conviction and made returnable to court of criminal appeals). The court of criminal appeals has

exclusive jurisdiction to review the merits of a post-conviction application for habeas relief under

article 11.07. See Tex. Code Crim. Proc. Ann. art. 11.07, § 5. Accordingly, we dismiss the appeal

for want of jurisdiction.1




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Jurisdiction

Filed: August 25, 2011

Do Not Publish




       1
         In this cause, Gibson has also filed a motion for extension of time to file his brief and a
motion for appointment of counsel. In light of our disposition of this appeal, we dismiss as moot
Gibson’s motions.

                                                 2